Exhibit 10.2

GENERAL RELEASE AGREEMENT

This GENERAL RELEASE AGREEMENT (this “Agreement”), dated as of May 3, 2016, is
entered into by and among Valeritas Holdings, Inc., formerly known as Cleaner
Yoga Mat, Inc., a Delaware corporation (“Seller”), CYGM Operating Corp., a
Florida corporation and a wholly owned subsidiary of Seller (“Split-Off
Subsidiary”), and Leisa Swanson (“Buyer”). In consideration of the mutual
benefits to be derived from this Agreement, the covenants and agreements set
forth herein, and other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the execution and delivery hereof, the parties
hereto hereby agree as follows:

1. Split-Off Agreement. This Agreement is executed and delivered by Split-Off
Subsidiary pursuant to the requirements of Section 8.3 of that certain Split-Off
Agreement (the “Split-Off Agreement”) by and among Seller, Split-Off Subsidiary
and Buyer, as a condition to the closing of the purchase and sale transaction
contemplated thereby (the “Transaction”).

2. Release and Waiver by Split-Off Subsidiary. For and in consideration of the
covenants and promises contained herein and in the Split-Off Agreement, the
receipt and sufficiency of which are hereby acknowledged, Split-Off Subsidiary,
on behalf of itself and its assigns, representatives and agents, if any, hereby
covenants not to sue and fully, finally and forever completely releases Seller
and Valeritas, Inc. (“PrivateCo”), along with their respective present, future
and former officers, directors, stockholders, members, employees, agents,
attorneys and representatives (collectively, the “Seller Released Parties”), of
and from any and all claims, actions, obligations, liabilities, demands and/or
causes of action, of whatever kind or character, whether now known or unknown,
which Split-Off Subsidiary has or might claim to have against the Seller
Released Parties for any and all injuries, harm, damages (actual and punitive),
costs, losses, expenses, attorneys’ fees and/or liability or other detriment, if
any, whenever incurred or suffered by Split-Off Subsidiary arising from,
relating to, or in any way connected with, any fact, event, transaction, action
or omission that occurred or failed to occur at or prior to the closing of the
Transaction.

3. Release and Waiver by Buyer. For and in consideration of the covenants and
promises contained herein and in the Split-Off Agreement, the receipt and
sufficiency of which are hereby acknowledged, Buyer on behalf of herself and her
assigns, representatives and agents, if any, hereby covenants not to sue and
fully, finally and forever completely releases the Seller Released Parties of
and from any and all claims, actions, obligations, liabilities, demands and/or
causes of action, of whatever kind or character, whether now known or unknown,
which Buyer has or might claim to have against the Seller Released Parties for
any and all injuries, harm, damages (actual and punitive), costs, losses,
expenses, attorneys’ fees and/or liability or other detriment, if any, whenever
incurred or suffered by such Buyer arising from, relating to, or in any way
connected with, any fact, event, transaction, action or omission that occurred
or failed to occur on or prior to the date of the Closing.



--------------------------------------------------------------------------------

4. Additional Covenants and Agreements.

(a) Each of Split-Off Subsidiary and Buyer, on the one hand, and Seller, on the
other hand, waives and releases the other from any claims that this Agreement
was procured by fraud or signed under duress or coercion so as to make this
Agreement not binding.

(b) Each of the parties hereto acknowledges and agrees that the releases set
forth herein do not include any claims the other party hereto may have against
such party for such party’s failure to comply with or breach of any provision in
this Agreement or the Split-Off Agreement.

(c) Notwithstanding anything contained herein to the contrary, this Agreement
shall not release or waive, or in any manner affect or void, any party’s rights
and obligations under the following:

(i) the Split-Off Agreement; and

(ii) the Agreement and Plan of Merger and Reorganization among Seller,
PrivateCo, and Valeritas Acquisition Corp., a Delaware corporation and wholly
owned subsidiary of Seller (the “Merger Agreement”), and the other the
Transaction Documents.

5. Modification. This Agreement cannot be modified orally and can only be
modified through a written document signed by all parties and PrivateCo.

6. Severability. If any provision contained in this Agreement is determined to
be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision that was determined to be void, illegal or unenforceable had not been
contained herein.

7. Expenses. The parties hereto agree that each party shall pay its respective
costs, including attorneys’ fees, if any, associated with this Agreement.

8. Further Acts and Assurances. Each of Split-Off Subsidiary and Buyer agrees
that it will act in a manner supporting compliance, including compliance by its
Affiliates, with all of its obligations under this Agreement and, from time to
time, shall, at the request of Seller or PrivateCo, and without further
consideration, cause the execution and delivery of such other instruments of
release or waiver and take such other action or execute such other documents as
such party may reasonably request in order to confirm or effect the releases,
waivers and covenants contained herein, and, in the case of any claims, actions,
obligations, liabilities, demands and/or causes of action that cannot be
effectively released or waived without the consent or approval of other Persons
that is unobtainable, to use its best reasonable efforts to ensure that the
Seller Released Parties receive the benefits thereof to the maximum extent
permissible in accordance with applicable law or other applicable restrictions,
and shall perform such other acts which may be reasonably necessary to
effectuate the purposes of this Agreement.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.

 

2



--------------------------------------------------------------------------------

10. Third-Party Beneficiary. Each of Seller, Buyers and Split-Off Subsidiary
acknowledges and agrees that this Agreement is entered into for the express
benefit of PrivateCo, and that each PrivateCo is relying hereon and on the
consummation of the transactions contemplated by this Agreement in entering into
and performing its obligations under the Merger Agreement, and that PrivateCo
shall be in all respects entitled to the benefit hereof and to enforce this
Agreement as a result of any breach hereof.

11. Specific Performance; Remedies. Each of Seller, Buyer and Split-Off
Subsidiary acknowledges and agrees that each PrivateCo would be damaged
irreparably if any provision of this Agreement is not performed in accordance
with its specific terms or is otherwise breached. Accordingly, each of Seller,
Buyer and Split-Off Subsidiary agrees that PrivateCo will be entitled to seek an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state thereof having jurisdiction over the parties and the matter, subject to
Section 9, in addition to any other remedy to which they may be entitled, at law
or in equity. Except as expressly provided herein, the rights, obligations and
remedies created by this Agreement are cumulative and are in addition to any
other rights, obligations or remedies otherwise available at law or in equity,
and nothing herein will be considered an election of remedies.

12. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of Seller, Split-Off Subsidiary and Buyer and supersedes prior
understandings and agreements, if any, among or between Seller, Split-Off
Subsidiary and Buyer with respect to the subject matter of this Agreement, other
than as specifically referenced herein. This Agreement does not, however,
operate to supersede or extinguish any confidentiality, non-solicitation,
non-disclosure or non-competition obligations owed by Split-Off Subsidiary to
Seller under any prior agreement.

13. Definitions. Capitalized terms used herein without definition have the
meanings ascribed to them in the Merger Agreement.

[Signature page follows this page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this General Release Agreement
as of the day and year first above written.

 

SELLER: Valeritas Holdings, Inc. (formerly known as Cleaner Yoga Mat, Inc.) By:
 

/s/ Leisa Swanson

Name:   Leisa Swanson Title:   President SPLIT OFF SUBSIDIARY: CYGM OPERATING
CORP. By:  

/s/ Leisa Swanson

Name:   Leisa Swanson Title:   President BUYER: LEISA SWANSON

/s/ Leisa Swanson

[Signature Page to the General Release Agreement]